UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 16, 2010 GAMCO INVESTORS, INC. (Exact name of registrant as specified in its charter) New York 1-14761 13-4007862 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Corporate Center, Rye, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (914) 921-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. The following information is furnished pursuant to Item 2.02, “Results of Operations and Financial Condition.” On April 16, 2010, GAMCO Investors, Inc. (“GAMCO”) announced preliminary estimates for the quarter ended March 31, 2010 of $0.48 to $0.52 per fully diluted share versus $0.30 per fully diluted share in the comparable 2009 quarter.Assets Under Management (AUM) were approximately $28 billion as of March 31, 2010, 51.4% higher than March 31, 2009 AUM of $18.5 billion and 6.5% above December 31, 2009 AUM of $26.3 billion.Total revenues were approximately $60 million, operating income is expected to be $21.5to $22.5 million and other income, net of interest expense, was in the range of $2 to $3 million for the quarter. Operating and other income are presented before management fee. A copy of the GAMCO’s press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits 99.1GAMCO’s Press Release, dated April 16, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GAMCO Investors, Inc. By:/s/ Jeffrey M. Farber Jeffrey M. Farber Executive Vice-President and Chief Financial Officer Date: April 16, 2010 Exhibit Index Exhibit No. GAMCO’s Press Release, dated April 16, 2010.
